DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18, and 20-21 remain pending in the application.
Claim 19 is cancelled. 
Claim 21 is newly added.
Claims 7-8, 14-15, and 20 are rejected under 35 U.S.C. 112(b).
Claims 1-18, and 20-21 are rejected under 35 U.S.C. 103.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2022 has been entered.

Drawings
The drawings, filed 05/13/2020, are considered in compliance with 37 CFR 1.81 and are accepted.
 
Response to Amendment and Arguments
The amendment filed 08/24/2022 has been entered. 
Applicant’s arguments with respect to the rejection of claims 1-18, and 20 under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the amendments to independent claims 1, 9, and 16. Therefore the rejection has been withdrawn. However, the amendments introduce new 112(b) concerns in dependent claims 7-8, 14-15, and 20. Therefore new 35 U.S.C. 112(b) rejections are presented below for those claims.

Applicant’s arguments with respect to the rejection of claims 1-18, and 20 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. The amendments made to independent claims 1, 9, and 16 are not sufficient to overcome the current grounds of rejection.
Applicant’s arguments are not persuasive in distinguishing over the references as they are currently applied to account for the newly amended limitations. Florendo teaches newly amended limitations: “determining that the request includes an indication to use the first dictionary” and “querying, by the one or more computing devices and responsive to the determination that the request includes the indication to use the first dictionary, the first dictionary…”. Florendo teaches using a string value (i.e. an indication) included in a request to identify which dictionary to query (determining which dictionary block to load based on the string value of the request, ¶ [0089]; Once the correct dictionary block is identified, if the dictionary block is not already loaded into memory (615), the dictionary block is loaded into memory (620), ¶ [0090]; Note a first dictionary (persistently stored blocks on disk) is being queried). Therefore, Florendo teaches newly amended limitations in independent claims. As such, the rejection of claims 1-18, and 20 under 35 U.S.C. 103 is maintained.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-8, 14-15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7, 14, and 20 recite the limitation “a change in the last values for each page”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the limitation is being interpreted as “a change in a last value for each page”.

Claims 8, and 15 recites the limitation “the helper vector”. There is insufficient antecedent basis for this limitation in the claim. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the limitation is being interpreted as “a helper vector”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6-9, 12-16, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Florendo et al. (US 2015/0142818, hereinafter Florendo) and El-Ali (US 2015/0278268).

Regarding claim 1, Florendo, in the analogous field of paged dictionaries, teaches A computer-implemented method comprising: receiving, by one or more computing devices, a request comprising a query including a value ( a request for an entry of a dictionary is received, the request can be to find a value ID for a particular string value, ¶ [0088]); 
wherein the query is agnostic to a configuration of a first dictionary stored in a first memory or a second dictionary stored in a second memory (the data for the dictionary can be organized (both in memory and on disk) as a series of value blocks, ¶ [0044]; dictionary block 300 is persistent (i.e., stored on fixed media/disk), but it can also be loaded into memory as a dictionary page, ¶ [0060]; Note a series of blocks stored on disk is interpreted as a first dictionary stored in a first memory, and a series of blocks  in memory is interpreted as a second dictionary stored in a second memory) and the first and second dictionary comprise a plurality of pages including value IDs and corresponding values (The dictionary stores string values that are associated with corresponding value IDs, ¶ [0088]; Techniques and solutions are provided for implementing paged column dictionaries, ¶ [0006]); 
determining that the request includes an indication to use the first dictionary; querying, by the one or more computing devices and responsive to the determination that the request includes the indication to use the first dictionary, the first dictionary to identify a page of the first dictionary including the value (determining which dictionary block to load based on the string value (i.e. an indication) of the request, ¶ [0089]; Once the correct dictionary block is identified, if the dictionary block is not already loaded into memory (615), the dictionary block is loaded into memory (620), ¶ [0090]; Note a first dictionary (persistently stored blocks on disk) is being queried); 
loading, by the one or more computing devices, the page into temporary memory (pages of the dictionary are loaded into memory on demand when they are used, ¶ [0024]; To retrieve a value corresponding to a value ID or value ID corresponding to a string, the dictionary determines which dictionary block to load based on the value ID or value string of the request. Once the correct dictionary block is identified, the dictionary block is loaded into memory (620), ¶ [0089] – [0090]); 
and retrieving, by the one or more computing devices, a value ID of the value from the page (The dictionary block that has been loaded into memory is then searched for a value corresponding to a value ID or value ID corresponding to a string, ¶ [0091]) 

However, Florendo does not teach and executing, by the one or more computing devices, the query on a column using the value ID. 
El-Ali, in the analogous field of column stores, teaches and executing, by the one or more computing devices, the query on a column using the value ID (determines a ValueID corresponding to the search value in the encoding dictionary. The determination can be based on a lookup of the ValueID associated with the search value. The resultant ValueIDs are used to search decoding dictionaries to assemble the result information, ¶ [0038] – [0040]; each column of the table can be stored as a dictionary, ¶ [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of using encoding and decoding dictionaries, as taught by El-Ali, to the known paged dictionary, as taught by Florendo. One would be motivated to do so because by providing separate encoding and decoding dictionaries, one of the dictionaries, e.g., the decoding dictionary, need not be sorted since the valueID will increment with every new entry (El-Ali, ¶ [0037]).

Regarding claim 4, the combination further teaches determining, by the one or more computing devices, that the first or second dictionary is stored in a persistent storage device (Florendo: the data for the dictionary can be organized (both in memory and on disk) as a series of value blocks, ¶ [0044]; dictionary block 300 is persistent (i.e., stored on fixed media/disk), but it can also be loaded into memory as a dictionary page, ¶ [0060]; Note a series of blocks stored on disk is interpreted as a first dictionary stored in a first memory, and a series of blocks  in memory is interpreted as a second dictionary stored in a second memory).  

Regarding claim 6, the combination further teaches wherein the first and second dictionary are multi-page vectors (Florendo: Techniques and solutions are provided for implementing paged column dictionaries, ¶ [0006]).  

Regarding claim 7, the combination further teaches detecting, by the one or more computing devices, an event causing an update in the values and value IDs in the first or second dictionary; identifying, by the one or more computing devices, a change in the last values for each page in the first or second dictionary based on the event; and Atty. Dkt. No. 1933.5510004Reply to Office Action of- 4 - SHERKAT et al. October 7, 2021Application No. 15/931,063generating, by the one or more computing devices, a new helper vector to reflect the changed last values for each page in the first or second dictionary. (Florendo: For a merge operation, data can be written to main dictionary blocks and large string pages as required. When a page containing a main dictionary block is full, the corresponding last value IDs and uncompressed last value separators may be written to the value ID directory and the separator directory, respectively. The main dictionary directory separator page(s) can always be pinned for the lifespan of the dictionary, ¶ [0105]).  
	
Regarding claim 8, the combination further teaches loading, by the one or more computing devices, the helper vector into the temporary memory in response to receiving the query (Florendo: The directory entries for the value ID directory may be fully materialized (i.e., loaded into memory) during loading, ¶ [0094]).

Regarding claim 21, the combination further teaches wherein the second dictionary comprises a plurality of a dictionary pages of the first dictionary (Florendo: pages of the dictionary are loaded into memory on demand when they are used, ¶ [0024]; the data for the dictionary can be organized (both in memory and on disk) as a series of value blocks, ¶ [0044]; Note that pages loaded into memory are also persistently stored. Therefore, the first dictionary (a series of blocks stored on disk) contains the pages that are in the second dictionary (a series of blocks  in memory).)

Claims 9, and 12-15 amount to system comprising a memory with instructions that, when executed by one or more processors, performs the method of claims 1, 4, and 6-8, respectively.  Accordingly, claims 9, and 12-15 are rejected for substantially the same reasons as presented above for claims 1, 4, and 6-8 and based on the references’ disclosure of the necessary supporting hardware and software (Florendo: processors, memory, instructions, ¶ [0113]). 

Claims 16, and 20 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claims 1, and 7, respectively.  Accordingly, claims 16, and 20 are rejected for substantially the same reasons as presented above for claims 1, and 7 and based on the references’ disclosure of the necessary supporting hardware and software (Florendo: tangible memory and processors, ¶ [0108]). 

Claims 2-3, 5, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Florendo et al. (US 2015/0142818, hereinafter Florendo), El-Ali (US 2015/0278268), and Geissinger et al. (US 2017/0147225, hereinafter Geissinger).

Regarding claim 2, the combination of Florendo and El-Ali teaches the method of claim 1 as described prior. 
However, the combination does not teach wherein each page of the first or second dictionary includes a predetermined number of value IDs.  
Geissinger, in the analogous field of paged dictionaries, teaches wherein each page of the first or second dictionary includes a predetermined number of value IDs (A page generally refers to a basic unit of storage in a database, and can be a fixed-length, ¶ [0024]; the dictionary blocks stored in pages are configured to hold fixed size data, [0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of implementing fixed-length pages, as taught by Geissinger, to the dictionary pages of the paged dictionary information retrieval system, as disclosed by the combination of Florendo and El-Ali. One would be motivated to do so in order to enable operations on the blocks to be the same for all the dictionaries (Geissinger, ¶ [0051]).


Regarding claim 3, the combination of Florendo, El-Ali, and Geissinger further teaches receiving, by the one or more computing devices, a request to retrieve a different value, the request including a different value ID; identifying, by the one or more computing devices, a different page including the different value based on the different value ID and the predetermined number of value IDs per page in the first or second dictionary; 1623268-1Atty. Dkt. No. 1933.5510004SAP Ref:190265US01- 17 -loading, by the one or more computing devices, the different page into the temporary memory; and retrieving, by the one or more computing devices, the different value (Florendo: To retrieve a value corresponding to a value ID or value ID corresponding to a value string, the dictionary determines which dictionary block to load based on the value ID or value string of the request. Once the correct dictionary block is identified, if the dictionary block is not already loaded into memory (615), the dictionary block is loaded into memory (620), ¶ [0089] – [0090]. When a second request for an entry of the dictionary having multiple dictionary blocks is received, the dictionary block that includes the entry is selectively loaded into memory, ¶ [0103]).  

Regarding claim 5, the combination further teaches wherein the value is a fixed data type (Geissinger: the dictionary blocks stored in pages are configured to hold fixed size data, [0054]).  

Claims 10 and 11 amount to system comprising a memory with instructions that, when executed by one or more processors, performs the method of claims 2 and 3 respectively.  Accordingly, claims 10 and 11 are rejected for substantially the same reasons as presented above for claims 2 and 3, and based on the references’ disclosure of the necessary supporting hardware and software (Florendo: processors, memory, instructions, ¶ [0113]). 

Claims 17 and 18 amount to a non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors, performs the method of claims 2 and 3, respectively.  Accordingly, claims 17 and 18 are rejected for substantially the same reasons as presented above for claims 2 and 3, and based on the references’ disclosure of the necessary supporting hardware and software (Florendo: tangible memory and processors, ¶ [0108]). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Renkes et al. (US 2012/0221528) teaches a column-oriented in-memory database structure may, for example, include a main store and a dictionary compressed delta store. Columnar data is stored in data volume in data pages (¶ [0026]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Friday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        10/07/2022

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156